         Case 1:18-cr-00415-KPF Document 22 Filed 09/29/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                 x
                                                   :
UNITED STATES OF AMERICA                           :
                                                   :    PRELIMINARY ORDER OF
               - v. -                              :    FORFEITURE AS TO
                                                   :    SPECIFIC PROPERTY/
PATRICK COLBY WALSH,                               :    MONEY JUDGMENT
                                                   :
                        Defendant.                 :    S1 18 Cr. 415 (KPF)
                                                   :
----------------------------------                 x

               WHEREAS, on or about January 11, 2019, PATRICK COLBY WALSH (the

“Defendant”) was charged in a Superseding Information S1 18 Cr. 415 (KPF) (the “Information”),

with conspiracy to distribute and possess with intent to distribute (a) 500 grams and more of

methamphetamine, its salts, isomers, or salts of its isomers; (b) 10 grams and more of mixtures

and substances containing a detectable amount of lysergic acid diethylamide (LSD); (c) mixtures

and substances containing a detectable amount of 3,4-methylenedioxy-methamphetamine

(MDMA); (d) mixtures and substances containing a detectable amount of gamma hydroxybutyric

acid (GHB); (e) mixtures and substances containing a detectable amount of oxycodone; (f)

mixtures and substances containing a detectable amount of psilocybin; (g) mixtures and substances

containing a detectable amount of marijuana; (h) mixtures and substances containing a detectable

amount of ketamine; (i) mixtures and substances containing a detectable amount of alprazolam;

and (j) mixtures and substances containing detectable amount of klonopin, in violation of Title

21, United States Code, Sections 846 and 841(b)(l)(A), (b)(l)(C), (b)(l)(D), (b)(l)(E) and (b)(2)

(Count One);

               WHEREAS, the Information included a forfeiture allegation seeking forfeiture to

the United States, pursuant to Title 21, United States Code, Section 853, of any and all property
          Case 1:18-cr-00415-KPF Document 22 Filed 09/29/20 Page 2 of 6




constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of the offense

charged in Count One of the Information and any and all property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of the offense charged in Count One

of the Information, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offense charged in Count

One of the Information;

                WHEREAS, on or about April 10, 2018, the Government seized $127,770.00 in

United States currency from the Defendant at the time of arrest (the “Specific Property”);

                WHEREAS, on or about January 11, 2019, the Defendant pled guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to

forfeit, pursuant to Title 21, United States Code, Section 853, any and all property constituting or

derived from any proceeds the Defendant obtained directly or indirectly as a result of the offense

charged in Count One of the Information, and any and all property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of, the offense charged in Count

One of the Information, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offense charged in Count

One of the Information that the Defendant personally obtained;

                WHEREAS, the Government asserts that $127,770.00 in United States currency,

represents the property constituting, or derived from proceeds obtained directly or indirectly as a

result of the commission of the offense charged in Count One of the Information that the Defendant

personally obtained;
          Case 1:18-cr-00415-KPF Document 22 Filed 09/29/20 Page 3 of 6




                WHEREAS, the Government seeks a money judgment in the amount of

$127,000.00 in United States currency pursuant to Title 21, United States Code, Section 853,

representing the amount of property constituting, or derived from proceeds obtained directly or

indirectly as a result of the commission of the offense charged in Count One of the Information

that the Defendant personally obtained;

                WHEREAS, the Government asserts that the Specific Property represents property

constituting, or derived from proceeds personally obtained by the Defendant, directly or indirectly,

as a result of the commission of the offense charged in Count One of the Information; and

                WHEREAS, the Court finds that, as a result of acts and/or omissions of the

Defendant, with the exception of the Specific Property, the proceeds traceable to the offense

charged in Count One of the Information that the Defendant personally obtained and the property

used in the offense charged in Count One of the Information cannot be located upon the exercise

of due diligence; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein.

                NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.       As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $127,770.00 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
          Case 1:18-cr-00415-KPF Document 22 Filed 09/29/20 Page 4 of 6




charged in Count One of the Information, that the Defendant personally obtained, shall be entered

against the Defendant.

                2.       As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

                3.       Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture as to Specific Property /Money Judgment is final as to the

defendant, PATRICK COLBY WALSH, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

                4.       All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to United States Customs and Border

Protection, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the defendant’s name and case number.

                5.       United States Customs and Border Protection shall be authorized to deposit

the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the United States

shall have clear title to such forfeited property.

                6.       Upon entry of this Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

                7.       Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the
          Case 1:18-cr-00415-KPF Document 22 Filed 09/29/20 Page 5 of 6




Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                10.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.
          Case 1:18-cr-00415-KPF Document 22 Filed 09/29/20 Page 6 of 6




               11.    Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

Judgment.

               12.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               13.    The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to Rule

32.2 of the Federal Rules of Criminal Procedure.

               14.    The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.

Dated: New York, New York
        September 29 2020
       ____________,

                                                   SO ORDERED:


                                                   ____________________________________
                                                   HONORABLE KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
